Citation Nr: 1015000	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  93-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement of the appellant to receive, on behalf of the 
Veteran's minor child, an apportionment of the Veteran's 
disability compensation in an amount greater than $20.00, 
from June 1, 1992, to February 28, 1994.

2.  Entitlement of the appellant to receive, on behalf of the 
Veteran's minor child, an apportionment of the Veteran's 
disability compensation in an amount greater than $50.00, 
from March 1, 1994, to November 30, 1995.

3.  Entitlement of the appellant to receive, on behalf of the 
Veteran's minor child, an apportionment of the Veteran's 
disability compensation in an amount greater than $90.00, on 
and after December 1, 1995.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

Appellee represented by: 	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran (the appellee) had active military service from 
March 1977 to March 1979.  The appellant has custody of the 
Veteran's minor child, D.H.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 decision, in which the RO 
granted the appellant's claim for an apportionment of the 
Veteran's disability compensation.  In August 1992, the RO 
granted the appellant an apportionment of $20 per month, 
effective June 1, 1992.  The appellant filed a notice of 
disagreement (NOD) as to the amount awarded, and the RO 
issued a statement of the case (SOC) in April 1993.  A copy 
of the SOC was issued to the Veteran.  The appellant filed a 
VA Form 9 (Appeal to Board of Veterans' Appeals) in May 1993.

In February 1996, the Board remanded the appellant's claims 
to the RO for additional development.  In July 1996, the RO 
granted the appellant an increased apportionment to $50.00, 
effective December 1, 1994.  Thereafter, in January 1997, the 
RO awarded an earlier effective date of March 1, 1994, for 
the $50.00 monthly apportionment.

In a February 2000 decision, the Board determined that a 
timely notice of disagreement with the denial of increased 
apportionment of the Veteran's disability compensation on 
behalf of the Veteran's minor child had been filed.  In a 
separate, concurrently issued decision, the Board remanded 
the appellant's claim for an increased apportionment of the 
Veteran's disability compensation on behalf of the Veteran's 
minor child to the RO, for additional development.

In a September 2004 decision, the Board denied the 
appellant's claims for an increased apportionment of the 
Veteran's benefits on behalf of the Veteran's minor child.  
The appellant timely appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2006 Memorandum Decision, the Court vacated the 
Board's September 2004 decision, finding that the Board 
failed to provide an adequate statement of reasons or bases 
in denying the appellant's request for an increase in her 
apportionment.  In this regard, the Court found that the 
Board did not articulate the criteria it applied to explain 
why the appellant was not entitled to more than $20 
apportionment prior to March 1, 1994, or more than a $50 
apportionment after March 1, 1994.  Therefore, the Court 
remanded the matters on appeal to the Board for further 
proceedings consistent with the Court's Decision.

In an August 2007 decision, the Board denied the appellant's 
claim for an apportionment of the Veteran's disability 
compensation, on behalf of the Veteran's minor child, in an 
amount greater than $20, from June 1, 1992.  In that 
decision, the Board also denied the appellant's claim for an 
apportionment of the Veteran's disability compensation, on 
behalf of the Veteran's minor child, in an amount greater 
than $50, from March 1, 1994, to November 30, 1995.  The 
Board then granted an increased apportionment of $90, on 
behalf of the Veteran's minor child, from December 1, 1995.  
Hence, the Board has characterized the appeal as encompassing 
the matters set forth on the title page.

The appellant appealed the Board's August 2007 decision to 
the Court.  In a May 2009 Memorandum Decision, the Court 
vacated the Board's August 2007 decision, finding that the 
Board failed to provide an adequate statement of reasons or 
bases in denying the appellant's request for an increase in 
her apportionment.  Therefore, the Court remanded the matters 
on appeal to the Board for further proceedings consistent 
with the Court's Decision.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify each party 
when further action, on their parts, is required.

As a final preliminary matter, the Board notes that, in the 
May 2009 Memorandum Decision, the Court raised a question of 
whether the appellant was assigned the appropriate effective 
date for the initial grant of apportionment of the Veteran's 
disability compensation, on behalf of the Veteran's minor 
child.  This issue has not been raised by the appellant or 
addressed by the RO.  As such, this matter is not properly 
before the Board, and is thus referred to the RO for 
appropriate action.


REMAND

In light of points raised in the Court's May 2009 Memorandum 
Decision, and the Board's review of the claims file, further 
RO action on the claims on appeal is warranted.

In its decision, the Court indicated that it appears that 
there was money that was not accounted for during the time 
frame pertinent to this appeal.  Specifically, while the 
Veteran was incarcerated, from September 1988 to February 
1994, the Veteran's wife received an apportionment of 
benefits, on behalf of the Veteran's minor children.  The 
appellant also received an apportionment of benefits, on 
behalf of the Veteran's minor child, beginning in June 1992.  
The Court noted that, at times, the payments to all parties 
did not add up to the total award.  The Court remarked, 
therefore, that there may have been additional money that 
could have been paid to the appellant without causing any 
other payee a reduction in payments.   The Court further 
indicated that the Board should more fully address the 
appellant's contention that all of the Veteran's dependents 
should receive equal apportionments of the Veteran's 
disability benefits.  

The Board points out that the payment history with regard to 
the Veteran's disability compensation is rather complex, as 
are some of the points raised in the Court's  Memorandum 
Decision.  Therefore, to facilitate full and meaningful 
discussion (and, perhaps, resolution) of the concerns raised 
by the Court, a remand is necessary for the RO to provide a 
full financial accounting.  On remand, the  RO should 
complete an audit of payments and withheld amounts with 
regard to all payees.  A review of the record shows that such 
an audit has not taken place.

While the matter is on remand, to ensure that all due process 
requirements are met, the RO should also give the appellant 
another opportunity to provide information and/or evidence 
pertinent to the matters on appeal.  The RO's letter to the 
appellant should explain that she has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should obtain a complete audit 
of VA payments and withholdings, clearly 
itemizing the following:

a.  The amounts of all types of 
payments (readjustment pay, 
retirement pay, compensation, etc.) 
the Veteran has received since 
separation from service in March 
1979, and the periods of time 
encompassed by the payments

b.  The amounts withheld and paid to 
the Veteran's wife on behalf of her 
dependent children, the appellant on 
behalf of her dependent child, and 
G.H., the Veteran's adult child.  If 
there are any apportionments to 
other individuals, these should be 
itemized as well.

c.  Any amounts not accounted for in 
the two items listed above.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
parties and their representatives an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The parties need take 
no action until otherwise notified, but they may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

